     Case 3:15-cr-00468-K Document 47 Filed 06/17/20    Page 1 of 1 PageID 179



                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF TEXAS
                             DALLAS DIVISION


UNITED STATES OF AMERICA                )
                                        )
v.                                      )          No. 3:15-cr-468-K (BT)
                                        )
JAMES ARTHUR MEEKS,                     )
         Defendant.                     )

                                        ORDER

        The United States Magistrate Judge made findings, conclusions and a

recommendation in this case. Defendant filed objections, and the District Court has

made a de novo review of those portions of the proposed findings and recommendation

to which objection was made. The objections are overruled, and the Court ACCEPTS

the Findings, Conclusions and Recommendation of the United States Magistrate Judge.

        IT IS THEREFORE ORDERED that the motion to reduce sentence under 18

U.S.C. § 3582(c)(1)(A) is denied without prejudice, and the motion for home

confinement be denied with prejudice.

        SO ORDERED.

        Signed June 17th, 2020.




                                        _________________________________
                                        ED KINKEADE
                                        UNITED STATES DISTRICT JUDGE
